          Case 1:19-cv-00279-AW-GRJ Document 7 Filed 12/18/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF FLORIDA

 DEBORAH LAUFER,                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
 v.                                                 )
                                                    )      Case No. 1:19-cv-00279-AW-GRJ
 ASHTON, LLP,                                       )
                                                    )
                  Defendant.                        )
                                                    )
                                                    )


 DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND
                        TO COMPLAINT

      Defendant, ASHTON, LLP, moves this Court for an Order extending the time it must serve its

response to the Complaint of Plaintiff, DEBORAH LAUFER, up to and including January 13,

2019, based on the following:

      1. Plaintiff filed this action against Defendant alleging it violated the Americans with

         Disabilities Act due to internet postings about rooms available at Defendant’s motel.

      2. Plaintiff served Defendant on December 2, 2019. (Doc.6). Unless the court extends the

         deadline, Defendant will be required to serve their responses to the Complaint on

         December 23, 2019. To properly respond to the Complaint, Defendant’s counsel is

         analyzing issues related to Plaintiff’s claims. Furthermore, the Parties are exploring the

         possibility of early resolution in this matter.

      3. Under the Federal rule of Civil procedure 6(b)(1)(A), this Court is authorized to extend

         Defendant’s response deadline to the Complaint “if a request is made before the original

         time or its extension expires.” Defendant has filed its request timely under Rule 6(b).


                                                    1
                                                                                       www.jet.law
                                                                               Employment Attorneys
        Case 1:19-cv-00279-AW-GRJ Document 7 Filed 12/18/19 Page 2 of 3



       Similarly, the local rules require Court approval to extend a deadline, even where, as

       here, the Parties stipulate to the extension of the deadline. N.D. Fla. Loc. R. 6.1.

   4. Defendant submits that this request for an extension is brought in good faith and not for

       the purpose of undue delay, but in the interest of justice.

   5. Based on the foregoing, Defendant respectfully requests an extension of time to respond

       to the Complaint up to and including January 13, 2020.

   6. Counsel for the Plaintiff does not oppose the extension requested by Defendant.

       WHEREFORE, Defendant, ASHTON, LLP, requests that this Court enter an Order

extending the time within which it must serve its response to the Complaint up to and including

January 13, 2020.

   DATED: December 18, 2019.

                                              Respectfully submitted,


                                              By: /s/Jesse I. Unruh
                                                     Jesse I. Unruh, Esq. (Florida Bar No. 93121)
                                                     JET DOT LAW, PLLC
                                                     12249 Science Drive, Suite 155
                                                     Orlando, Florida 32826
                                                     Telephone: (407) 494-0135
                                                     jesse@jet.law

                                              Attorney for Defendant | Ashton, LLP
                              CERTIFICATE OF CONFERRAL
        Pursuant to N.D. Fla. Loc. R. 7.1(B), counsel for ASHTON, LLP has conferred with
counsel for Plaintiff, in a good faith effort to resolve by agreement the issues raised, and counsel
for the Plaintiff consents to the relief sought by ASHTON, LLP herein.
                                                     /s/Jesse I. Unruh



                                                 2
                                                                                      www.jet.law
                                                                              Employment Attorneys
       Case 1:19-cv-00279-AW-GRJ Document 7 Filed 12/18/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 18th day of December, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to Philip M. Cullen III, Esq. at cullenIII@aol.com.
                                            /s/ Jesse Unruh
                                            Jesse Unruh




                                             3
                                                                                www.jet.law
                                                                        Employment Attorneys
